                                   UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF SOUTH CAROLINA
                                         FLORENCE DIVISION

    LM GENERAL INSURANCE,               )                      Civil Action No.: 4:18-cv-01264-RBH
                                        )
          Plaintiff,                    )
                                        )
    v.                                  )                      ORDER
                                        )
    DAISY FREDERICK,                    )
                                        )
          Defendant.                    )
    ____________________________________)

           This matter is before the Court on Defendant Daisy Frederick’s ("Frederick") motion to

    dismiss [ECF No. 14]. For the reasons set forth below, the Court denies Defendant Frederick's

    motion to dismiss.1

                                Factual Background and Procedural History

           The instant lawsuit is a declaratory judgment and breach of contract action brought by

    Plaintiff LM General Insurance ("LM General") against Defendant Daisy Frederick. LM General

    seeks an Order finding that Frederick breached an agreement to settle a personal injury claim, or

    alternatively, for an Order declaring that LM General complied with Frederick's demand letter, or

    alternatively, that Frederick's demand letter is invalid.

           On April 29, 2015, in Anson County, North Carolina, Defendant Frederick was involved in a

    motor vehicle accident with Daniel Lee McDowell (“McDowell”). Compl. at ¶ 4. At the time,

    Frederick was operating a vehicle owned Christine Howard (“Howard”), and McDowell was

    operating his own vehicle. Id. Plaintiff LM General insured McDowell’s vehicle with a policy in



1
          Under Local Civil Rule 7.08 (D.S.C.), “hearings on motions may be ordered by the Court in its
discretion. Unless so ordered, motions may be determined without a hearing.” Upon review of the briefs, the Court
finds that a hearing is not necessary.
    effect at the time of the accident (the “Policy”). Id. at ¶ 5. The Policy has liability limits of $50,000

    per person, $100,000 per accident, and $50,000 in property damage. Id.; see Policy [ECF No. 1-1].

    After the accident, Frederick hired counsel from the Anastopoulo Law Firm to represent her for her

    bodily injury claim resulting from the accident. Compl. at ¶ 6; see Letter of Representation [ECF

    No. 1-2]. Howard’s automobile insurer, Allstate Insurance, paid $5,211.60 for property damage to

    her vehicle, which it subsequently recouped from LM General. Compl. at ¶¶ 7–8.

           On February 16, 2016, Frederick’s counsel sent a demand letter to LM General on

    Frederick’s behalf, requesting the policy limits. Id. at ¶ 9; see Demand Letter [ECF No. 1-3]. The

    demand letter contained numerous conditions and requirements, including requiring an affidavit

    from McDowell and receipt of the policy proceeds by certified check no later than March 1, 2016.2

    Compl. at ¶ 9.

           On February 29, 2016, LM General responded to the demand letter, tendering checks for the

    $50,000 bodily injury limit and the remaining $44,788.40 property damage limit, the requested

    affidavit from McDowell, and a draft covenant not to execute against McDowell to be signed by

    Frederick. Compl. at ¶ 10; see Response to Demand Letter [ECF No. 1-4].

           On March 1, 2016, Frederick’s counsel received LM General’s checks and documents, but

    on March 4, 2016, Frederick’s counsel returned the checks with a letter stating that LM General

    failed to accept Frederick’s offer of compromise by failing to tender the policy limits by certified




2
          Frederick's offer stated, "[s]ettlement funds must be paid by Cashier's Checks, or Certified Bank Checks (not
drafts) issued by your insurance company as follows: Daisy Frederick and the Anastopoulo Law Firm, LLC." The
offer went on to say, "[p]ayment must be made as described herein, and payment by any other method… will not
satisfy the terms of this offer of compromise and will result in the immediate and automatic withdrawal of this offer
of compromise."

                                                               2
    check3 and include the requested affidavit by the deadline. Compl. at ¶¶ 11–12; see Proof of

    Delivery [ECF No. 1-5]; see Mar. 4, 2016 Letter [ECF No. 1-6]. On March 30, 2016, LM General

    sent Frederick’s counsel a letter stating that it complied with the demand by tendering the policy

    limits and McDowell’s affidavit. Compl. at ¶ 13; see Mar. 30, 2016 Letter [ECF No. 1-7].

           On April 1, 2016, Frederick filed a lawsuit against McDowell in South Carolina state court.

    Compl. at ¶ 14. After a trial from January 29 to 30, 2018, a $5 million verdict was rendered against

    McDowell, which was in excess of McDowell's insurance coverage under the LM General policy.

    Compl. at ¶ 15. As of the filing of the instant federal lawsuit, there are post-trial motions still

    pending in the underlying state court action. Id.

           On May 8, 2018, LM General filed its complaint in this case, asserting diversity jurisdiction

    and alleging causes of action for breach of contract and a declaratory judgment. Compl. at ¶ 3, pp.

    7–8. LM General contends that it “complied with all essential terms” of the demand letter and that

    the parties had a valid contract, which Frederick breached by rejecting the payment of policy limits

    without good cause. Compl. at ¶¶ 11–12. As relief, LM General asks the Court “for an Order

    finding that the Defendant breached the [Contract], or alternatively, for an Order declaring that LM

    General complied with [the] demand letter, or alternatively, that the demand letter is invalid[,] and

    any other relief” the Court deems just and proper.” Id. at 8.

           On August 1, 2018, Frederick filed a motion to dismiss the action. LM General filed its

    response on August 15, 2018. Frederick then filed a Reply.



3
          Frederick's counsel took the position there was no settlement because "[i]nstead of tendering a cashier’s or
certified check made payable to “Daisy Frederick and the Anastopoulo Law Firm, LLC,” Plaintiff delivered regular
drafts made payable to “Akim Anastopoulo and Daisy Frederick.” [Frederick's Response to Plaintiff's motion for
default judgment, ECF No. 15 at 7].

                                                               3
                                              Discussion

       Defendant Frederick moves to dismiss this action arguing: 1) the Court lacks subject matter

jurisdiction because the amount in controversy is not met and the matter is not ripe for adjudication;

2) the complaint fails to state a valid claim; 3) LM General lacks standing to bring this action; 4)

LM General has failed to join indispensable parties; and 5) LM General's claims were waived and/or

have already been judicially determined.

I.     Subject Matter Jurisdiction

       Frederick argues the Court lacks subject matter jurisdiction because the amount in

controversy does not exceed $75,000.00 and the matter is not ripe for adjudication.

       A.      Amount in Controversy

       Under 28 U.S.C. § 1332(a), district courts have original jurisdiction of all civil actions where

the matter in controversy exceeds the sum or value of $75,000.00. 28 U.S.C. § 1332(a). Courts have

typically applied the “legal certainty” test in determining whether the amount in controversy

requirement is met. St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289, 58 S.Ct. 586,

590, 82 L.Ed. 845 (1938); Shanaghan v. Cahill, 58 F.3d 106, 112 (4th Cir.1995). Under this test, a

plaintiff asserting federal jurisdiction has the burden of proving to a “legal certainty” that the claim

is not less than the jurisdictional amount. Shanaghan, 58 F.3d at 112. When a plaintiff seeks

declaratory relief, the amount in controversy is the "value of the object of the litigation." Francis v.

Allstate Ins. Co., 869 F. Supp. 2d 663, 668 (D. Md. 2012).

       In this case, LM General has alleged a breach of contract claim and, alternatively, seeks

declaratory relief. LM General claims that it had an agreement with Frederick to settle Frederick's

personal injury claim with LM General's insured (McDowell) in exchange for payment of


                                                    4
approximately $94,000.00 in insurance proceeds. On the breach of contract claim, LM General

seeks either specific performance of the agreement to settle, which would involve the payment of

$94,000.00 in insurance proceeds, or damages in the amount of $4,905,211.60, which is the

difference between the amount agreed upon to settle the underlying lawsuit and the verdict in the

underlying lawsuit See [LM General's Motion for Default Judgment and/or Summary Judgment,

ECF No. 8 at 8]. On its claim for declaratory relief, LM General seeks a declaration that LM

General complied with Frederick's demand letter, or alternatively, that Frederick's demand letter is

invalid.

           At a minimum, the object of the litigation in this case is the $94,000.00 in insurance

proceeds that LM General offered to pay in response to Frederick's demand letter. Additionally, the

amount of monetary damages sought on the breach of contract ($4,905,211.60) claim far exceeds

the jurisdictional amount. LM General has demonstrated to a legal certainty that the amount in

controversy exceeds the jurisdictional minimum of $75,000.00.

       B.         Ripeness

       Frederick argues this case is not ripe because no bad faith case has materialized, there is no

final judgment in the underlying suit, and Frederick has made no efforts to collect on the judgment.

Frederick’s arguments, however, mischaracterize the relief sought by LM General. Frederick argues

that LM General is attempting to litigate a potential future “bad faith” case that does not yet exist.

Frederick claims “[w]hat Plaintiff is really asking for here is an advisory opinion that it acted

reasonably in the way that it responded to the offer.” [Frederick’s motion to dismiss, ECF No. 14 at

6].

           However, according to the complaint, LM General does not request an advisory opinion that


                                                     5
it acted reasonably. LM General’s claims are novel, but fairly straight forward. LM General has

brought a breach of contract action against Frederick alleging that she breached an agreement to

settle a personal injury lawsuit against LM General’s insured, McDowell. LM General seeks an

Order “finding that [Frederick] breached the contract/agreement, or alternatively, for an Order

declaring that LM General complied with demand letter, or alternatively, that the demand letter is

invalid and any other relief.” [Complaint, ECF No. 1]. LM General is seeking either specific

performance of the agreement to settle or money damages based on the difference between the

amount agreed upon to settle the underlying lawsuit and the verdict in the underlying lawsuit. There

are post-trial motions pending in the underlying suit that may affect the amount of the jury award

and there is no final judgment as of the date of this Order.

       The doctrine of ripeness prevents judicial consideration of issues until a controversy is

presented in “clean-cut and concrete form.” Rescue Army v. Mun. Court of L.A., 331 U.S. 549, 584,

67 S.Ct. 1409, 91 L.Ed. 1666 (1947). The burden of proving ripeness falls on the party bringing suit.

Renne v. Geary, 501 U.S. 312, 316, 111 S.Ct. 2331, 115 L.Ed.2d 288 (1991). To determine whether

the case is ripe, the court must “balance ‘the fitness of the issues for judicial decision with the

hardship to the parties of withholding court consideration.’ ” Franks v. Ross, 313 F.3d 184, 194 (4th

Cir.2002) (quoting Ohio Forestry Ass'n v. Sierra Club, 523 U.S. 726, 733, 118 S.Ct. 1665, 140

L.Ed.2d 921 (1998)). A case is fit for judicial decision when the issues are purely legal and when the

action in controversy is final and not dependent on future uncertainties. Charter Fed. Sav. Bank v.

Office of Thrift Supervision, 976 F.2d 203, 208 (4th Cir.1992).

       LM General’s claims for breach of contract and declaratory relief are ripe for review, with

the exception of LM General’s claim for monetary damages stemming from the alleged breach of


                                                    6
contract. LM General’s complaint asserts a simple breach of contract claim and request for

declaratory relief. The question raised by LM General’s complaint is whether LM General’s

material compliance with Frederick’s demand letter consummated a valid contract that was

breached when Frederick proceeded to trial and obtained an excess verdict. Similarly, LM General

requests a declaration that it complied with Frederick’s demand letter.

       To the extent LM General seeks specific performance of the alleged contract or declaratory

relief, its claim is ripe. However, LM General’s claim for monetary damages will not be ripe until

the post-trial motions in the underlying suit are decided and there is a final judgment. The post-trial

motions may affect the amount of the verdict and, as a result, will affect the amount of LM

General’s monetary damages from the alleged breach of contract. A review of the state court docket

indicates the post-trial motions are still pending. This Court could either stay this action pending

the resolution of the post-trial motions in state court or LM General could abandon its claim for

money damages and limit its remedy on the breach of contract claim to specific performance of the

contract.

       Accordingly, not later than March 15, 2019, LM General shall inform the Court whether it

prefers to stay the action pending the resolution of the post-trial motions in state court in the

underlying suit or whether it prefers to abandon its claim for money damages and limit its remedy

on the breach of contract claim to specific performance of the contract.

II.    Failure to State a Claim

       Frederick next argues that LM General’s complaint fails to state a valid claim upon which

relief can be granted because LM General has not “described how the alleged agreement was

breached.” [Frederick motion to dismiss, ECF No. 14 at 7]. Frederick also argues that LM General


                                                    7
cannot state a breach of contract claim because there is no final judgment in the underlying lawsuit

and Frederick has not actually attempted to execute a judgment against McDowell.

       A complaint must state a “plausible claim for relief” to survive a Rule 12(b)(6) motion to

dismiss. Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 679 (2009)). The Court will not dismiss the plaintiff's complaint so long as he provides

adequate detail about his claims to show he has a “more-than-conceivable chance of success on the

merits.” Owens v. Baltimore City State's Attorneys Office, 767 F.3d 379, 396 (4th Cir. 2014) (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The Court must accept all well-pled facts

alleged in the complaint as true and draw all reasonable inferences in the plaintiff's favor. Nemet

Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 253 (4th Cir. 2009). A complaint will

survive a motion to dismiss if it contains “enough facts to state a claim to relief that is plausible on

its face.” Twombly, 550 U.S. at 570.

       Frederick's failure to state a claim argument is directed towards LM General's breach of

contract claim. “The elements for a breach of contract are the existence of a contract, its breach,

and damages caused by such breach.” S. Glass & Plastics Co. v. Kemper, 732 S.E.2d 205, 209 (S.C.

Ct. App. 2012). LM General's complaint alleges that Frederick's demand letter constituted an offer,

which was accepted on February 29, 2016, and all material terms of the offer were accepted.

[Complaint, ECF NO. 1 at ¶ 26]. The complaint alleges that Frederick breached the agreement by

refusing to accept the funds tendered and refusing to comply with the terms of the offer/agreement

made by her lawyers. Id. at ¶¶ 24, 26. LM General alleges that it, and its insured, suffered damages.

Id. at ¶ 26. Taking LM General's allegations as true and drawing all reasonable inference's in LM

General's favor, LM General's complaint contains enough facts to state a breach of contract claim


                                                    8
that is plausible on its face.

III.    Standing

        Frederick also argues that LM General lacks standing to sue Frederick for breach of contract.

Frederick contends that any alleged settlement agreement would be between Frederick and

McDowell (LM General's insured) and that only McDowell has standing to sue for breach of the

alleged settlement agreement. Contrary to Frederick's argument, however, LM General was a party

to the proposed Agreement and Covenant Not to Execute. See [Agreement and Covenant Not to

Execute, ECF No. 1-4 at 3].

        For a plaintiff to have Article III standing, the plaintiff must have (1) suffered an injury in

fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be

redressed by a favorable judicial decision. Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016).

Here, LM General has alleged that Frederick made an offer to settle her personal injury claim

against LM General's insured (McDowell). LM General alleges that it accepted the offer by

tendering policy limits and that it complied with Frederick's offer to settle in all material aspects.

Frederick allegedly breached the agreement to resolve her personal injury claim by rejecting the

insurance proceeds and proceeding to trial where she obtained a verdict in excess of LM General's

policy limits. LM General seeks an Order finding that Frederick breached the agreement to resolve

her personal injury claim, or alternatively, for an order declaring that LM General complied with

Frederick's demand letter, or alternatively, that the demand letter is invalid. LM General also seeks

any other relief the Court may deem just and proper, which could include either specific

performance of the agreement or money damages. LM General has standing to sue Frederick

because it has suffered an injury in fact, that is fairly traceable to Frederick's alleged conduct, that is


                                                     9
likely to be redressed by a favorable judicial decision.

IV.    Indispensable Party

       Frederick argues that the case must be dismissed because LM General failed to join an

indispensable party, its insured (McDowell).

         Federal Rule of Civil Procedure 12(b)(7) provides that courts may dismiss suits where a

plaintiff fails to join a party under Rule 19. In order to determine whether an action should be

dismissed on this basis, it is necessary to refer to Rule 19 of the Federal Rules of Civil Procedure.

Rule 19 sets forth a two-step process for determining whether a party should be joined. “First, the

district court must determine whether the party is ‘necessary’ to the action under Rule 19(a). If the

court determines that the party is ‘necessary’, it must then determine whether the party is

‘indispensable’ to the action under Rule 19(b).” National Union Fire Ins. Co. v. Rite Aid of South

Carolina, Inc., 210 F.3d 246, 249 (4th Cir. 2000).

       “Dismissal of a case is a drastic remedy, however, which should be employed only sparingly.

When an action will affect the interests of a party not before the court the ultimate question is this:

Were the case to proceed, could a decree be crafted in a way that protects the interests of the missing

party and that still provides adequate relief to a successful litigant? (internal citations omitted)

Although framed by the multi-factor tests of Rule 19(a) and (b), ‘a decision whether to dismiss must

be made pragmatically, in the context of the substance of each case, rather than by procedural

formula.” Teamsters Local Union No. 171 v. Keal Driveaway Co., 173 F.3d 915, 918 (4th Cir.

1999), citing Provident Tradesmens Bank & Trust Co., 390 U.S. 102, 119 (1968). See also, Wright,

Miller, and Kane, Federal Practice and Procedure § 1613 (2001) (“Revised Rule 19 does give the

court the flexibility to allow an action to go forward without a joint obligee when no prejudice


                                                    10
would result either to the parties or the absentee and effective relief can be granted.”)

       Rule 19(a) provides:

               (a) Persons Required to Be Joined if Feasible.
                       (1) Required Party. A person who is subject to service of
                       process and whose joinder will not deprive the court of
                       subject-matter jurisdiction must be joined as a party if:
                               (A) in that person's absence, the court cannot accord
                               complete relief among existing parties; or
                               (B) that person claims an interest relating to the
                               subject of the action and is so situated that
                               disposing of the action in the person's absence may:
                                       (i) as a practical matter impair or impede the
                                       person's ability to protect the
                                       interest; or
                                       (ii) leave an existing party subject to a
                                       substantial risk of incurring double,
                                       multiple, or otherwise inconsistent
                                       obligations because of the interest.
                       (2) Joinder by Court Order. If a person has not been joined
                       as required, the court must order that the person be made a
                       party. A person who refuses to join as a plaintiff may be
                       made either a defendant or, in a proper case, an involuntary
                       plaintiff.
                       (3) Venue. If a joined party objects to venue and the joinder
                       would make venue improper, the court must dismiss that
                       party.

       Rule 19(b) provides:

               (b) When Joinder Is Not Feasible. If a person who is required to be
               joined if feasible cannot be joined, the court must determine
               whether, in equity and good conscience, the action should proceed
               among the existing parties or should be dismissed. The factors for
               the court to consider include:
                       (1) the extent to which a judgment rendered in the person's
                       absence might prejudice that person or the existing parties;
                       (2) the extent to which any prejudice could be lessened or
                       avoided by:
                               (A) protective provisions in the judgment;
                               (B) shaping the relief; or
                               (C) other measures;


                                                 11
                      (3) whether a judgment rendered in the person's absence
                      would be adequate; and
                      (4) whether the plaintiff would have an adequate remedy if
                      the action were dismissed for nonjoinder.

       In the complaint, LM General seeks to litigate "whether a valid 'Tyger River' demand letter

was issued" and seeks to have the demand letter declared invalid. [Complaint, ECF No. 1 at ¶ 35].

One possible outcome of this case is that there was no binding agreement between LM General and

Frederick and that Frederick failed to issue a valid Tyger River letter. Such an outcome could leave

LM General's insured, McDowell, responsible for paying any judgment (because there was no

settlement), while also preventing him from seeking recourse against his insurer for bad faith.

Accordingly, McDowell may take the position that Frederick's Tyger River letter was valid.

Disposition of this matter without joining McDowell may, as a practical matter, impair or impede

McDowell's ability to protect his interests. The Court finds that McDowell is a necessary party and

there has been no showing that McDowell cannot be joined in this lawsuit. In its brief, LM General

acknowledged that, if the Court found that McDowell was a necessary party, "the appropriate

remedy would be an order for Mr. McDowell's joinder." [LM General's Memo in Opposition to

Frederick's motion to dismiss, ECF No. 19 at 11].

       Rather than dismiss this case for failure to join an indispensable party, the Court orders LM

General to file an amended complaint within 30 days naming Daniel McDowell as a defendant.

V.     Collateral Estoppel/Waiver

       Finally, Frederick again argues that if a settlement agreement existed, it would have existed

between Frederick and McDowell. Frederick contends that McDowell should have raised the

settlement agreement in his answer in defense of the underlying suit. Frederick argues that



                                                 12
McDowell's failure to raise the settlement agreement in the underlying action estops him from

raising the settlement agreement now, constitutes a waiver, and acts as a judicial determination on

the issue, which requires dismissal of the present action. However, because LM General was not a

party to the underlying lawsuit, neither collateral estoppel nor waiver would apply. See, e.g. Sedlack

v. Braswell Servs. Group, Inc., 134 F.3d 219, 224 (4th Cir. 1998) (stating that for collateral estoppel

to apply, the party against whom estoppel is asserted must have had a full and fair opportunity to

litigate the issue in the previous forum); SPUR at Williams Brice Owner's Ass'n. v. Lalla, 781

S.E.2d 115, 125 (S.C. Ct. App. 2015) ("waiver is a voluntary and intentional abandonment or

relinquishment of a known right"). LM General was not afforded a full and fair opportunity to

litigate its alleged contract claim in the underlying suit and there is insufficient information in the

record that LM General voluntarily and intentionally abandoned a known right in the underlying

lawsuit.

                                              Conclusion

       For the reasons set forth above, Defendant Frederick's [ECF No. 14] motion to dismiss is

DENIED. No later than March 15, 2019, Plaintiff LM General shall inform the Court whether it

prefers to stay the action pending the resolution of the post-trial motions in state court in the

underlying suit or whether it prefers to abandon its claim for money damages and limit its remedy

on the breach of contract claim to specific performance of the contract. Additionally, Plaintiff LM

General shall file an amended complaint within 30 days joining Daniel McDowell as a defendant.

       IT IS SO ORDERED.

March 1, 2019                                                  s/ R. Bryan Harwell
Florence, South Carolina                                       R. Bryan Harwell
                                                               United States District Judge


                                                   13
